Exhibit 10.21

UTEK-Strategos Bonus Plan

April 10, 2008

Overview

The UTEK-Strategos Bonus Plan has been established by UTEK to retain the key
employees of Strategos, Inc., after its acquisition by UTEK through competitive
rewards, attract premier talent, align individual efforts with business goals
and reward Employees for strong business performance. The Plan shall continue
the pre-acquisition bonus structure and philosophy maintained by Strategos
without substantial change other than as provided herein. Capitalized terms are
defined in the “Definitions” section below.

Eligibility

To be eligible to participate in this Plan, an individual must be a full-time or
part-time Employee of Strategos. The Administrative Committee may exclude
Employees from participation as it deems necessary or appropriate.

Award Pool Calculation and Individual Award Determinations

The Award Pool shall be determined based on Strategos’ Eligible Earnings, its
Aggregate Revenues and the Exemption Percentage for the Plan Year using the
following formula:

Award Pool     =    Eligible Earnings    -    (Aggregate
Revenues    *    Exemption Percentage)    +    European Royalty Revenue* 10%)

The Award Pool may be limited to the extent required to permit Strategos to
maintain sufficient operating cash (not to exceed $1 million for this purpose)
after taking into account its anticipated receipt of accounts receivable and
other cash items within 30 days after the end of the Plan Year.

Individual Awards for each Plan Year shall be determined by the Administrative
Committee in a manner consistent with past practices. Participation among
Employees shall be based on the following parameters, which are consistent with
past practices:

 

Employee Status

 

Maximum Percentage of

Base Salary Eligibility

Administrative Level   25% of Base Salary Principal Level   50% of Base Salary
Director and Managing Director   No Maximum



--------------------------------------------------------------------------------

The Administrative Committee shall first determine a dollar-amount Individual
Award for each Participant other than the Director and Managing Directors (the
“Director Pool”), subject to the applicable maximum percentage of Base Salary
eligibility, based on such Participants’ relative individual performances and
contributions to the success of Strategos for such Plan Year. The Administrative
Committee shall then determine the relative sharing percentages of the
individuals within the Director Pool based on the relative performance of each
individual within the Director Pool and their respective contributions to the
success of Strategos for such Plan Year. The Individual Awards of each
individual within the Director Pool shall then be calculated by multiplying such
individual’s relative sharing percentage for such Plan Year by the amount
remaining in the Award Pool after provision for all Individual Awards for all
Participants other than the individuals within the Director Pool. The decisions
of the Administrative Committee, including each Participant’s Individual Award,
shall be final and binding on the Company and the Participants.

Payout Process

 

  •  

All Individual Awards shall be paid in cash and made as close as
administratively possible to December 15th, but in no event after December 31st,
of the Plan Year.

Administration

 

  •  

The Administrative Committee has the overall responsibility for administering
and interpreting this Plan.

 

  •  

Any claims for payments under the Plan or any other matter relating to the Plan
must be presented in writing to the Administrative Committee within 60 days
after the event that is the subject of the claim. The Administrative Committee
will then provide a response within 60 days, which shall be final and binding.

General Provisions

 

  •  

Individual Awards are subject to all applicable withholding taxes and other
required deductions.

 

  •  

The Plan will not be available to any Employee who is subject to the laws of any
jurisdiction that prohibits any provisions of this Plan or in which tax or other
business considerations make participation impracticable in the judgment of the
Administrative Committee.

 

  •  

This Plan does not constitute a guarantee of employment, nor does it restrict
the Company’s right to terminate the employment of any Participant at any time
or for any reason.



--------------------------------------------------------------------------------

  •  

Individual Award opportunities may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 

  •  

The Administrative Committee shall have discretion to award no Individual Award,
a full Individual Award or a pro-rated Individual Award to any Participant that
changes employee status during the Plan Year, including with respect to
Participants who are promoted during such Plan Year.

Definitions

Award Pool: for each Plan Year, the aggregate amount eligible to be distributed
to the Participants through Individual Awards determined according to the
formula under the heading “Award Calculation.”

Company: UTEK Corporation.

Administrative Committee: for each Plan Year, a committee comprised of (a) the
Managing Directors of Strategos as voting members and (b) the Chief Operating
Officer and Chief Financial Officer of the Company as non-voting, ex officio
members.

Aggregate Revenue: for each Plan Year, all professional services revenues
realized for accounting purposes by Strategos consistent with past practices,
increased, if and to the extent that Strategos’ gross income for any Plan Year
includes the receipt of “royalty”-like payments from Strategos’ European
associated firms and does not include the gross revenues of such associated
firms, the amount of such payments shall be multiplied by 5.0 for purposes of
calculating Aggregate Revenue for such Plan Year.

Director Pool: for each Plan Year, a group comprised of each Director and
Managing Director of Strategos.

Eligible Earnings: for each Plan Year, the gross profit of Strategos after
taking into account all revenues recognized during such Plan Year (including all
European Royalty Revenue for such plan year), less all expenses incurred during
such Plan Year (other than with respect to any Individual Awards determined in
accordance with this Plan), determined in a manner consistent with the
determination of such gross profit by Strategos, Inc. for the 2007 and earlier
years. The Administrative Committee shall determine Eligible Earnings based on
separate financial statements prepared by Strategos consistent with past
practices and consistent with the application of the principles of GAAP.
Eligible Earnings shall not include one-time events, such as restructuring
charges, severance expenses, sales of assets, stock compensation expense,
amortization of intangible assets or in-process research and development,
purchase accounting adjustments or other accounting entries that do not reflect
stand-alone profitability of Strategos for any Plan Year.



--------------------------------------------------------------------------------

Employee: a person in an employee-employer relationship with the Company whose
base wage or base salary is processed for payment by the payroll department(s)
of the Company or a subsidiary. Except as otherwise determined by the
Administrative Committee, the term Employee shall exclude the following:

 

  •  

Any independent contractor, consultant or individual performing services for the
Company who has entered into an independent contractor or consultant agreement;

 

  •  

Any individual performing services under an independent contractor or consultant
agreement, a purchase order, a supplier agreement or any other agreement that
the Company enters into for services;

 

  •  

Any person classified by the Company as a temporary or contract labor regardless
of the length of service; and

 

  •  

Any “leased employee” as defined in Section 414(n) of the U.S. Internal Revenue
Code of 1986, as amended.

Such individuals shall be precluded from retroactive participation in the Plan
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.

Exemption Percentage: for each Plan Year, the blended percentage calculated on a
progressive basis, using the following table based on the Aggregate Revenues for
such Plan Year:

 

Aggregate Revenues

   Applicable Percentage

Up to $11.5M

   10%*

$11.5M to $13.5M

   18%*

$13.5M to $15.5M

   22%*

Over $15.5M

   26%*

 

* Note: Applicable Percentages still under review/negotiation between Strategos
and UTEK

By way of illustration, if Strategos realizes $15M in Aggregate Revenues for a
Plan Year, the Exemption Percentage for such Plan Year would be 12.27%
(0.1226666 = ((11.5 * .10) + (2 * .18) + (1.5 * .22))/15)

Individual Award: for each Plan Year, the cash bonus for each Participant
determined by the Administrative Committee consistent with the Plan.

Managing Director: an Employee who was a Managing Director of Strategos prior to
its acquisition by UTEK and who maintains such Managing Director role (whether
or not with such title) after such acquisition, and any other Employee of
Strategos later unanimously designated by the other Managing Directors of
Strategos to serve in such capacity in the future.



--------------------------------------------------------------------------------

Participant: an Employee who meets the eligibility requirements set forth above.

Plan: the UTEK-Strategos Bonus Plan, as amended from time to time.

Plan Year: calendar-year performance periods commencing each January 1st.

Strategos: Strategos, Inc. and its consulting business (whether or not
separately incorporated or organized and even if operated solely as an
unincorporated division of UTEK), which shall not include the Company’s other
businesses, operations, subsidiaries and or affiliates.

Applicable Law

To the extent not preempted by Federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
State of Florida without regard to any State’s conflicts of laws principles.